 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4158 
 
AN ACT 
To confirm full ownership rights for certain United States astronauts to artifacts from the astronauts’ space missions. 
 
 
1.Definition of artifactFor purposes of this Act, the term artifact means, with respect to an astronaut described in section 2(a), any expendable item utilized in missions for the Mercury, Gemini, or Apollo programs through the completion of the Apollo-Soyuz Test Project not expressly required to be returned to the National Aeronautics and Space Administration at the completion of the mission and other expendable, disposable, or personal-use items utilized by such astronaut during participation in any such program. The term includes personal logs, checklists, flight manuals, prototype and proof test articles used in training, and disposable flight hardware salvaged from jettisoned lunar modules. The term does not include lunar rocks and other lunar material.  
2.Full ownership of artifacts 
(a)In generalA United States astronaut who participated in any of the Mercury, Gemini, or Apollo programs through the completion of the Apollo-Soyuz Test Project, who received an artifact during his participation in any such program, shall have full ownership of and clear title to such artifact.  
(b)No Federal Government claimThe Federal Government shall have no claim or right to ownership, control, or use of any artifact in possession of an astronaut as described in subsection (a) or any such artifact that was subsequently transferred, sold, or assigned to a third party by an astronaut described in subsection (a).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
